Exhibit 10.25

Distribution Agreement
between
Neoteric Cosmetics, Inc.
and
HK NFS Limited
dated as of
January 1, 2018

 

 

--------------------------------------------------------------------------------

 

Distribution Agreement

This Distribution Agreement (the “Agreement”), dated as of January 1, 2018
(the “Effective Date”), is entered into by and between Neoteric Cosmetics, Inc.,
a Colorado corporation (“Seller”), and HK NFS Limited, a Hong Kong limited
company (“Distributor”, and together with Seller, the “Parties”, and each, a
“Party”).

Recitals

A.Seller is in the business of manufacturing and selling the Goods (as defined
below).

B.Distributor is in the business of marketing and reselling products that are
similar in kind to the Goods.

C.Distributor wishes to purchase the Goods from Seller and resell the Goods to
Customers (as defined below), subject to the terms and conditions of this
Agreement.

D.Seller wishes to sell the Goods to Distributor and to appoint Distributor as
an exclusive distributor under the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated herein, the mutual covenants, terms, and conditions set out herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

Article 1
Definitions

Capitalized terms have the meanings set out in this Section, or in the Section
in which they first appear in this Agreement.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, this Person.

“Agreement” has the meaning set out in the preamble.

“Anti-Corruption Laws” has the meaning set out in Section 10.4(a).

“Anti-Corruption Terms” has the meaning set out in Section 10.4(b).

“Business Day” means any day except Saturday, Sunday, or a US holiday.

“Claim” has the meaning set out in Article 16.

“Confidential Information” has the meaning set out in Article 14.

“Contract Year” means the period from the Effective Date until the first
anniversary thereof and each 12-month period thereafter.

“Control” (and with correlative meanings, the terms “Controlled by” and “under
common Control with”) means, regarding any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of another Person, whether through the ownership or voting securities,
by contract, or otherwise.

“Customer” means the final purchaser that (a) has acquired a Good from
Distributor for its own internal use and not for resale, remarketing, or
distribution, and (b) is a Person located in the Territory purchasing such Good
through Distributor’s flagship store and online presence as permitted herein.

1

--------------------------------------------------------------------------------

 

“Delivery Point” means 2319 Edwards Ave, South El Monte, CA 91733, or such other
location in the United States as set forth in a Purchase Order accepted by
Seller.

“Disclosing Party” has the meaning set out in Section 14.1.

“Distributor” has the meaning set out in the preamble of this Agreement.

“Effective Date” has the meaning set out in the preamble.

“Firm Forecast” has the meaning set out in Section 6.1.

“Force Majeure Event” has the meaning set out in Section 19.14.

“Forecast” means, regarding any rolling six-month period, a forecast of
Distributor’s demand for each calendar month during the period, by Goods.

“Goods” means products included in Seller’s “Alpha Skin Care” product line.

“Governmental Authority” means any federal, state, local, or foreign government
or political subdivision thereof, or any agency or instrumentality of the
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority, or quasi-governmental authority (to the
extent that the rules, regulations, or orders of this organization or authority
have the force of Law), or any arbitrator, court, or tribunal of competent
jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, award, or determination entered by or with any Governmental
Authority.

“Indemnified Party” has the meaning set out in Article 16.

“Initial Term” has the meaning set out in Section 13.1.

“Inspection Period” has the meaning set out in Section 7.4.

“Intellectual Property Rights” means all industrial and other intellectual
property rights comprising or relating to: (a) patents and patent applications;
(b) Trademarks; (c) internet domain names, whether or not Trademarks, registered
by any authorized private registrar or Governmental Authority, web addresses,
web pages, website, and URLs; (d) works of authorship, expressions, designs, and
design registrations, whether or not copyrightable, including copyrights and
copyrightable works, software, and firmware, data, data files, and databases and
other specifications and documentation; (e) Trade Secrets; and (f) all
industrial and other intellectual property rights, and all rights, interests,
and protections that are associated with, equivalent or similar to, or required
for the exercise of, any of the foregoing, however arising, in each case whether
registered or unregistered and including all registrations and applications for,
and renewals or extensions of, these rights or forms of protection under the
Laws of any jurisdiction throughout in any part of the world.

“Law” has the meaning set out in Section 19.5.

“Losses” has the meaning set out in Article 16.

“Minimum Order Commitment” means Distributor’s purchase from Seller of Goods
having aggregate Prices (a) in the first Contract Year, of at least $6,000,000
US dollars, and (b) in each subsequent Contract Year of the Term, of at least
120% of the aggregate Prices paid by Distributor for Goods purchased in the
preceding Contract Year, in each case excluding any payments made by Seller to
Distributor for Goods returned or destroyed pursuant to Section 7.4.

“Party” has the meaning set out in the preamble to this Agreement.

“Payment Failure” has the meaning set out in Section 13.3(a).

2

--------------------------------------------------------------------------------

 

“Person” means any individual, partnership, corporation, trust, limited
liability entity, unincorporated organization, association, Governmental
Authority, or any other entity.

“Personnel” means agents, employees, or subcontractors engaged or appointed by
Seller or Distributor.

“Post-Term Sale Period” has the meaning set out in Section 13.6.

“Price” has the meaning set out in Section 8.1.

“Purchase Order” means Distributor’s then-current standard form purchase order.

“Purchase Order Transaction Terms” means the terms specified by Distributor in a
Purchase Order under Section 6.3 (not including any general terms and conditions
of any Purchase Order).

“Receiving Party” has the meaning set out in Section 14.1.

“Renewal Term” has the meaning set out in Section 13.2.

“Representatives” means a Party’s Affiliates, employees, officers, directors,
partners, shareholders, agents, attorneys, third-party advisors, successors, and
permitted assigns.

“Seller” has the meaning set out in the preamble of this Agreement.

“Seller’s Intellectual Property Rights” means all Intellectual Property Rights
owned by or licensed to Seller.

“Seller’s Trademarks” means all Trademarks owned by or licensed to Seller.

“Term” has the meaning set out in Section 13.2.

“Territory” means the People’s Republic of China.

“Trademarks” means all rights in and to US and foreign trademarks, service
marks, trade dress, trade names, brand names, logos, trade dress, corporate
names, and domain names and other similar designations of source, sponsorship,
association, or origin, together with the goodwill symbolized by any of the
foregoing, in each case whether registered or unregistered and including all
registrations and applications for, and renewals or extensions of, these rights
and all similar or equivalent rights or forms of protection in any part of the
world.

“Trade Secrets” means all inventions, discoveries, trade secrets, business and
technical information and know-how, databases, data collections, patent
disclosures, and other confidential and proprietary information and all rights
therein.

“US” means the United States of America, including its territories, possessions,
and military bases.

“U.S. Export Control Laws” has the meaning set out in Section 10.3.

Article 2
Appointment and Relationship

Section 2.1Exclusive Appointment. Seller hereby appoints Distributor, and
Distributor accepts the appointment, to act as the exclusive distributor of
Goods to Customers located in the Territory during the Term and the Post-Term
Sale Period solely in accordance with the terms and conditions of this
Agreement.

Section 2.2No Franchise or Business Opportunity Agreement. The Parties are
independent contractors and nothing in this Agreement shall be deemed or
construed as creating a joint venture, partnership, agency relationship,
franchise, or business opportunity between Seller and Distributor. Neither
Party, by virtue of

3

--------------------------------------------------------------------------------

 

this Agreement, will have any right, power, or authority to act or create an
obligation, express or implied, on behalf of the other Party. Each Party assumes
responsibility for the actions of their Personnel under this Agreement and will
be solely responsible for their supervision, daily direction and control, wage
rates, withholding income taxes, disability benefits, or the manner and means
through which the work under this Agreement will be accomplished. Except as
provided otherwise in this Agreement, Distributor has the sole discretion to
determine Distributor’s methods of operation, Distributor’s accounting
practices, the types and amounts of insurance Distributor carries, Distributor’s
personnel practices, Distributor’s advertising and promotion, Distributor’s
customers, and Distributor’s service areas and methods. The relationship created
hereby between the parties is solely that of Seller and Distributor. If a
Governmental Authority determines that this Agreement creates a franchise
relationship between the parties, then Seller may immediately terminate this
Agreement.

Article 3
General Distributor Performance Obligations

Section 3.1Maintaining Facilities and Inventory. Distributor shall, in good
faith and at its own expense purchase and maintain at all times a representative
quantity of each Good sufficient for and consistent with the Distributor’s
Customers’ needs.

Section 3.2Marketing and Selling Goods. Subject to Section 3.6, Distributor
shall, in good faith and at its own expense:

(a)market, advertise, promote, and sell the Goods to Customers consistent with
good business practice, in each case using its best efforts to maximize the
sales volume of the Goods;

(b)establish and maintain distribution system and business platform sufficient
to develop to the satisfaction of Seller the market potential for the sale of
the Goods and facilities sufficient to make the Goods available for shipment by
Distributor to each Customer immediately on receipt of order;

(c)develop and execute a marketing plan sufficient to fulfill its obligations
under this Agreement and deliver to Seller (i) such plan within one month after
the Effective Date and (ii) any updates thereto on Seller’s request;

(d)have sufficient knowledge of the features of each Good so as to be able to
explain such features in detail to the Customers;

(e)observe all reasonable directions and instructions given to it by Seller in
relation to the marketing, advertisement, and promotion of the Goods, to the
extent that these marketing materials, advertisements, or promotions refer to
the Goods or otherwise use Seller’s Trademarks;

(f)in any and all contact between Distributor and any Customer, identify to the
Customer Distributor’s full legal name, trade name, or both;

(g)establish the “Alpha Skin Care” TMall global flagship store for the sale of
the Goods in the Territory, and establish an online presence on Taobao, Kaola,
Xiaohongshu, JD Global, and VIPS for the sale of Goods in the Territory;

(h)market, advertise, promote, and resell Goods and conduct business in a manner
that reflects favorably at all times on Goods and the good name, goodwill, and
reputation of Seller; and

(i)promptly notify Seller of and address and investigate any complaint or
adverse claim about any Good or its use of which Distributor becomes aware.

4

--------------------------------------------------------------------------------

 

Section 3.3Reporting and Recordkeeping. Distributor shall, at its own expense,
maintain books, records, and accounts of all transactions and activities covered
by this Agreement and permit full examination thereof by Seller and its
Representatives in accordance with Article 12.

Section 3.4Authority to Perform Under this Agreement. Distributor shall, at its
own expense, obtain and maintain required certifications, credentials, licenses,
and permits necessary to conduct business in accordance with this Agreement.

Section 3.5Government Approval.

(a)If at any time during the Term or the Post-Term Sale Period any notification,
registration, or approval is required for giving legal effect in any applicable
jurisdiction to this Agreement or the transactions contemplated under this
Agreement, Distributor shall (1) immediately take whatever steps may be
necessary to properly notify, register, or obtain approval; (2) be responsible
for any charges incurred in connection with notifying, registering, or obtaining
this approval; and (3) keep Seller currently informed of its efforts regarding
this Section 3.5.

(b)Seller is not obligated to ship any Goods or other materials to Distributor
under this Agreement until Distributor has provided Seller with satisfactory
evidence that this approval, notification, or registration is not required or
that it has been obtained.

Section 3.6Prohibited Acts. Notwithstanding anything to the contrary in this
Agreement, Distributor shall not, and shall ensure that its Personnel do not:

(a)engage in any unfair, competitive, misleading, or deceptive practices
respecting Seller, Seller’s Trademarks, or the Goods;

(b)subject to the authentication system set forth in Section 11.6 and any
changes necessary to comply with Law pursuant to Distributor’s obligations in
Section 10.2, market or distribute the Goods other than in the form and
packaging as delivered by Seller to Distributor under this Agreement;

(c)sell or offer to sell to customers in the Territory any goods containing
alpha hydroxy acid (AHA) or retinol, other than the Goods purchased from Seller;

(d)except as explicitly authorized herein, service, repair, modify, alter,
replace, reverse engineer, or otherwise change any Goods;

(e)sell, offer to sell, export, or divert any of the Goods outside the
Territory; or

(f)sell or offer to sell any Goods or other Seller-branded goods other than the
goods purchased from Seller.

Article 4
Seller Performance Obligations

During the Term and the Post-Term Sale Period Seller may provide any information
in the Territory that may be reasonably requested by Distributor regarding the
marketing, advertising, promotion, and sale of Goods sold to Distributor under
this Agreement. Seller shall provide Distributor with reasonable assistance in
establishing the “Alpha Skin Care” TMall global flagship store pursuant to
Section 3.2(g).

5

--------------------------------------------------------------------------------

 

Article 5
Agreement to Purchase and Sell the Goods

Section 5.1Terms of the Sale. Seller shall sell Goods to Distributor at the
Prices and on the terms and conditions set out in this Agreement.

Section 5.2Availability/Changes in Goods. Seller may, in its sole discretion,
and without obligation to modify or change any Goods previously delivered
(a) discontinue the sale of any Goods on three months’ prior notice to
Distributor, or (b) effect changes to any Goods on 30 days’ prior notice to
Distributor.

Article 6
Order Procedure

Section 6.1Forecasts of Distributor Demand. Distributor has provided to Seller a
Forecast for the period beginning with the Effective Date. No later than three
Business Days after the first day of each following calendar month, Distributor
shall deliver to Seller a Forecast for the rolling six-month period beginning
with the first day of the following calendar month. The Forecasts constitute
firm commitments to order with respect to the first three calendar months
included in a Forecast (such portion of a Forecast, the “Firm Forecast”), and
Distributor shall not change the forecasted quantity of Goods for the same
calendar months contained in the previous Firm Forecast. The remaining months
included in a Forecast only provide good faith estimates of Distributor’s demand
for Goods for the period covered by the Forecast, and are not binding on either
Party. Notwithstanding the foregoing, if Distributor submits a Firm Forecast or
Purchase Order reflecting an increase in the quantity of Goods to be ordered in
a calendar month from a previous Forecast (including any prior Firm Forecast),
Seller shall use commercially reasonable efforts to satisfy such requested
increase.

Section 6.2Purchase Orders. To fulfill its firm order commitment under a Firm
Forecast, Distributor shall issue Purchase Orders to Seller and cause each
Purchase Order to contain the Purchase Order Transaction Terms. By placing a
Purchase Order, Distributor makes an offer to purchase Goods under the terms and
conditions of this Agreement, including the Purchase Order Transaction Terms,
and on no other terms. Except regarding the Purchase Order Transaction Terms,
any variations made to the terms and conditions of this Agreement by Distributor
in any Forecast are void and have no effect.

Section 6.3Purchase Order Transaction Terms. Distributor shall specify in each
Purchase Order (a) a list of Goods to be purchased, (b) the quantities ordered;
(c) the Prices; (d) the requested delivery date; and (d) the Delivery Point
(the “Purchase Order Transaction Terms”).

Section 6.4Seller’s Right to Reject Purchase Orders. Seller may reject any
Purchase Order that (a) does not conform to the Firm Forecast for the month for
which such Purchase Order is made or (b) includes incorrect Prices or an
unacceptable Delivery Point.

Section 6.5Cancellation of Purchase Order. Seller may, without liability or
penalty, cancel any Purchase Order placed by Distributor, in whole or in part
(1) if Seller discontinues its sale of Goods pursuant to Section 5.2 or reduces
or allocates its inventory of Goods; or (2) if Seller determines that
Distributor is in violation of its payment obligations under or has breached
this Agreement.

Section 6.6Minimum Order Commitments. Distributor shall meet the Minimum Order
Commitments for each Contract Year. Within 15 days after the end of the first
six months of each Contract Year, Distributor shall deliver to Seller evidence
reasonably satisfactory to Seller that Distributor will comply with the Minimum
Order Commitment for such Contract Year. If Distributor fails to deliver
evidence reasonably satisfactory to Seller as provided in this Section that
Distributor will comply with the Minimum Order Commitment, Seller may terminate
this Agreement on 30 days’ prior notice to Distributor.  If Distributor

6

--------------------------------------------------------------------------------

 

fails to achieve the Minimum Order Commitment for any Contract Year, then
notwithstanding any renewal of this Agreement pursuant to Section 13.2, Seller
may terminate this Agreement by delivery of notice to Distributor within five
Business Days after the end of the applicable Contract Year.

Article 7
Shipment and Delivery

Section 7.1Shipment. Unless expressly agreed to by the Parties in writing,
Seller shall select the method of shipment of and the carrier for the Goods.
Seller may, in its sole discretion, without liability or penalty, make partial
shipments of Goods to Distributor.

Section 7.2Delivery. Unless expressly agreed to by the Parties, Seller shall
deliver the Goods to the Delivery Point, using Seller’s standard methods for
packaging and shipping the Goods. Seller shall use commercially reasonable
efforts to deliver only Goods that have been manufactured within six months
prior to the date on which such Goods are shipped.

Section 7.3Late Delivery. Any time quoted for delivery is an estimate only,
except that Seller shall use commercially reasonable efforts to deliver all
Goods promptly after the later of (a) the requested delivery date and (b) the
date on which Seller receives payment therefor. Subject to Section 19.14, Seller
is not liable for or in respect of any loss or damage arising from any delay in
filling any order, failure to deliver, or delay in delivery. No delay in the
shipment or delivery of any Good relieves Distributor of its obligations under
this Agreement, including accepting delivery of any remaining installment or
other orders of Goods.

Section 7.4Inspection.

(a)Distributor shall inspect Goods received under this Agreement within two
Business Days after receipt (the “Inspection Period”) of the Goods at the
Delivery Point and either accept or, if any Goods are damaged, reject these
Goods. Distributor will be deemed to have accepted the Goods unless it notifies
Seller in writing of any damaged Goods prior to the expiration of the Inspection
Period and furnishes written evidence or other documentation as required by
Seller. If Distributor timely notifies Seller of any damaged Goods, Seller shall
determine, in its reasonable discretion, whether the Goods are damaged, and if
Seller determines that the Goods are damaged, it shall either, at its option,
replace the Goods or issue Distributor a credit in the amount of the Price for
the damaged Goods. Distributor shall, upon Seller’s request, destroy any damaged
Goods or return such Goods to a location designated by Seller at Seller’s cost
and expense.

(b)The remedies set out in Section 7.4(a) are Distributor’s exclusive remedy for
the delivery of damaged Goods.

Section 7.5Limited Right of Return. Except as provided under Section 7.4, all
sales of Goods to Distributor under this Agreement are made on a one-way basis
and Distributor has no right to return Goods purchased under this Agreement.

Section 7.6Title and Risk of Loss. Title to and risk of loss of Goods shipped
under any Purchase Order passes to Distributor on receipt by Distributor at the
Delivery Point.

Article 8
Price and Payment

Section 8.1Price. Distributor shall purchase the Goods from Seller at the prices
set out in Seller’s export price list in effect from time to time, which Seller
may change upon 90 days’ prior notice to Distributor (“Prices”).

7

--------------------------------------------------------------------------------

 

Section 8.2Shipping Charges, Insurance, and Taxes. Seller shall pay for shipping
charges and insurance costs for delivery of the Goods to the Delivery Point. All
Prices are exclusive of all sales, use, and excise taxes, and any other similar
taxes, duties, and charges of any kind imposed by any Governmental Authority on
any amounts payable by Distributor under this Agreement. Distributor is
responsible for all charges, costs, and taxes associated with Distributor’s
purchase of Goods hereunder, inspection and acceptance of Goods at the Delivery
Point, and delivery of Goods from the Delivery Point to the Customers.

Section 8.3Payment Terms. After accepting a Purchase Order, Seller shall issue
an invoice to Distributor for all Goods listed in such Purchase Order, and
Distributor shall pay all invoiced amounts due to Seller promptly (but no later
than five Business Days after the date of the invoice). Distributor shall make
all payments in US dollars by wire transfer to an account designated by Seller.
Seller is not required to ship any Goods until Distributor has paid the Prices
for such Goods and Seller has received the wire transfer for the Goods.

Section 8.4Invoice Disputes. Distributor shall notify Seller in writing of any
dispute with any invoice (along with substantiating documentation and a
reasonably detailed dispute description) within two Business Days after the date
of the invoice, or, if the dispute arises because of Seller’s failure to deliver
a sufficient quantity of Goods, during the Inspection Period. Distributor will
be deemed to have accepted all invoices for which Seller does not receive timely
notice of disputes, and shall pay and permit Seller to retain all undisputed
amounts due under these invoices within the period set out in Section 8.3.
Distributor shall continue performing its obligations under this Agreement
during any dispute, including Distributor’s obligation to pay all due and
undisputed invoice amounts in accordance with the terms and conditions of this
Agreement.

Section 8.5No Setoff. Distributor shall perform its obligations under this
Agreement without setoff, deduction, recoupment, or withholding of any kind for
amounts owed or payable by Seller, whether relating to Seller’s or Seller’s
Affiliates’ breach, bankruptcy, or otherwise and whether under this Agreement,
any Forecast, any other agreement between (a) Distributor or any of its
Affiliates and (b) Seller or any of its Affiliates, or otherwise.

Article 9
Resale of the Goods

Section 9.1Credit Risk on Resale to Customers.  Distributor is responsible for
all credit risks regarding, and for collecting payment for, all Goods sold to
Customers, whether or not Distributor has made full payment to Seller for the
Goods.  The inability of Distributor to collect the purchase price for any
product does not affect Distributor’s obligation to pay Seller for any Good.

Section 9.2Resale Prices. Distributor unilaterally establishes its own resale
prices and terms regarding Goods. On the online platforms that Distributor will
use to sell the Goods, Distributor shall establish and enforce minimum
advertised pricing policies for the Goods to, among other things, ensure the
pricing integrity of the Goods and to discourage sales of counterfeit Goods.

Article 10
Compliance with Laws

Section 10.1General Compliance With Laws. Distributor represents and warrants to
Seller that it is in compliance with, and shall comply at all times with, all
Laws applicable to this Agreement, the Goods, and the operation of its business.
Without limiting the generality of the foregoing, each Party shall at all times,
at its own expense, obtain and maintain all certifications, credentials,
authorizations, licenses, and permits necessary to conduct that portion of its
business relating to the exercise of its rights and the performance of its
obligations hereunder.

8

--------------------------------------------------------------------------------

 

Section 10.2Packaging Requirements. Distributor shall ensure that all packaging
and labels used on the Goods that it sells into the Territory comply with all
Laws.

Section 10.3U.S Export Controls. Distributor acknowledges that the Goods are
subject to U.S. export control laws, including (a) the Export Administration Act
(50 U.S.C. app. 2401-2420), (b) the International Emergency Economic Powers Act
(50 U.S.C. 1701-1707), (c) the Export Administration Regulations (15 C.F.R.
730-774), (d) the Foreign Assets Control Regulations (31 C.F.R.  501-599), all
as amended, and (e) any legislation replacing the foregoing and any orders
issued under the foregoing (collectively, the “U.S. Export Control Laws”).
Distributor shall not export, re-export, re-sell or otherwise transfer, directly
or indirectly, the Goods in violation of any Law, including the U.S. Export
Control Laws. Distributor shall be responsible for obtaining any necessary U.S.
government authorization required to ensure Distributor’s compliance with the
U.S. Export Control Laws.

Section 10.4Anti-Corruption Laws and Policies.

(a)Anti-Corruption Laws. Distributor shall comply with all applicable laws
related to anti-bribery and anti-corruption, including the Foreign Corrupt
Practices Act, as amended (the “Anti-Corruption Laws”). Distributor represents
and warrants to Seller that, in connection with this Agreement or any sale made
or to be made hereunder or compensation paid or to be paid hereunder or any
other transaction involving the business interests of Seller, neither
Distributor, any of its Affiliates, nor any of their respective officers,
directors, employees, agents, or other representatives has done or will do the
following: pay, offer or promise to pay, or authorize the payment of, any money,
or give or promise to give, or authorize the giving of, any services or anything
else of value, either directly or through a third party, to any official or
employee of any governmental authority or instrumentality, or of a public
international organization, or of any agency or subdivision thereof, or to any
political party or official thereof or to any candidate for political office for
the purpose of (1) influencing any act or decision of that person in his or her
official capacity, including a decision to fail to perform his or her official
functions with such governmental agency or instrumentality, such public
international organization, or such political party, (2) inducing such person to
use his or her influence with such governmental agency or instrumentality, such
public international organization, or such political party to affect or
influence any act or decision thereof, or (3) securing any improper advantage.

(b)Anti-Corruption Policies. Distributor shall (a) create and maintain in place
throughout the Term its own policies and procedures to ensure compliance with
the Anti-Corruption Laws, (b) enforce such policies and procedures as
appropriate, (c) promptly report to Seller any request or demand for any undue
financial or other advantage of any kind received by Distributor related to, or
that could reasonably impact the performance of, this Agreement, (d) immediately
notify Seller if a foreign public official becomes an officer or employee of
Distributor or acquires a direct or indirect interest in Distributor,
(e) promptly upon Seller’s request, certify to Seller in a writing signed by an
authorized officer of Distributor compliance with the Anti-Corruption Laws and
the requirements of clauses (a) through (d) of this Section 10.4 (such laws,
policies, and requirements, the “Anti-Corruption Terms”) and provide to Seller
such supporting evidence thereof as Seller may reasonably request, and
(f) ensure that all of its Personnel performing services or selling or
purchasing Goods in connection with this Agreement do so on the basis of a
written contract that imposes on and secures from such Personnel terms
equivalent to those imposed by the Anti-Corruption Terms. Distributor shall be
responsible for the observance and performance by such Personnel of the
Anti-Corruption Terms.

9

--------------------------------------------------------------------------------

 

Article 11
Intellectual Property Rights

Section 11.1Ownership. Subject to the express rights and licenses granted by
Seller in this Agreement, Distributor acknowledges that:

(a)any and all Seller’s Intellectual Property Rights are the sole and exclusive
property of Seller or its licensors;

(b)Distributor shall not acquire any ownership interest in any of Seller’s
Intellectual Property Rights under this Agreement;

(c)any goodwill derived from Distributor’s use of Seller’s Intellectual Property
Rights inures to the benefit of Seller or its licensors, as the case may be;

(d)if Distributor acquires any Intellectual Property Rights in or relating to
any Goods purchased under this Agreement, by operation of law, or otherwise,
these rights are deemed and are hereby irrevocably assigned to Seller or its
licensors, as the case may be, without further action by either Party; and

(e)Distributor shall use Seller’s Intellectual Property Rights solely for the
purposes of performing its obligations under this Agreement and only in
accordance with this Agreement and the instructions of Seller.

Section 11.2Seller’s Trademark License Grant. This Agreement does not grant
either Party the right to use the other Party’s or their Affiliates’ Trademarks
except as set out under this Section 11.2. Subject to the terms and conditions
of this Agreement, Seller hereby grants to Distributor a non-exclusive,
non-transferable, and non-sublicensable license to use Seller’s Trademarks in
the Territory during the Term and the Post-Term Sale Period solely on or in
connection with the promotion, advertising, and resale of the Goods in
accordance with the terms and conditions of this Agreement. Distributor will
promptly discontinue the display or use of any Trademark to change the manner in
which a Trademark is displayed or used with regard to the Goods when requested
by Seller. Other than the express licenses granted by this Agreement, Seller
grants no right or license to Distributor, by implication, estoppel, or
otherwise, to the Goods or any Intellectual Property Rights of Seller.

Section 11.3License to Translated Marketing Materials and Other Documentation.
To the extent that Distributor translates or causes to be translated, any of
Seller’s marketing materials, user manuals, or other documentation, Distributor
hereby irrevocably assigns all Intellectual Property Rights in these
translations to Seller, subject to a non-exclusive, non-transferable, and
non-sublicensable license to Distributor, hereby granted by Seller, to use the
translations in the Territory during the Term and the Post-Term Sale Period
solely on or in connection with the promotion, advertising, resale, or use of
the Goods permitted under this Agreement.

Section 11.4Promotion as Authorized Distributor. Distributor may refer to and
advertise itself to the Customers and to the online platforms through which
Distributor intends to sell the Goods as an authorized exclusive distributor of
the Goods in the Territory.

Section 11.5Prohibited Acts. Distributor shall not:

(a)take any action that may interfere with any of Seller’s rights in or to
Seller’s Intellectual Property Rights;

(b)challenge any right, title, or interest of Seller in or to Seller’s
Intellectual Property Rights;

10

--------------------------------------------------------------------------------

 

(c)make any claim or take any action adverse to Seller’s ownership of Seller’s
Intellectual Property Rights;

(d)register or apply for registrations for Seller’s Trademarks or any other
Trademark that is similar to Seller’s Trademarks or that incorporates Seller’s
Trademarks in whole or in confusingly similar part;

(e)use any Trademark, anywhere, that is confusingly similar to Seller’s
Trademarks;

(f)engage in any action that disparages, dilutes the value of, or reflects
negatively on the Goods or any Seller Trademark;

(g)misappropriate any of Seller’s Trademarks for use as a domain name;

(h)alter, obscure, or remove any of Seller’s Trademarks or trademark or
copyright notices or any other proprietary rights notices placed on the Goods or
other materials that Seller may provide; and

(i)subject to Section 11.2 and Section 11.4, place any of Seller’s Trademarks
(1) on any place of business or other facility that is not used for, or directly
related to, the marketing of the Goods; (2) on any place of business or other
facility that is located outside the Territory; or (3) in the trade, corporate,
or firm name or style of Distributor or any division, subsidiary, or affiliate
thereof.

Section 11.6Protection of Trademarks. Distributor shall, at its sole cost and
expense, undertake commercially reasonable efforts to (a) ensure that the use of
Seller’s Trademarks in the Territory does not infringe or misappropriate any
third-party Trademarks, and (b) protect the Goods from being counterfeited in
the Territory and Seller’s Trademarks from infringement by third parties in the
Territory, including by (i) actively searching for infringing uses by third
parties, (ii) issuing takedowns and cease and desist letters to such infringing
third parties as appropriate, (iii) proactively working with the owners and
operators of Distributor’s online sales platforms and other third parties to
protect against such counterfeiting and infringement, including the sale by
third parties of goods that are similar to the Goods (but not identical) and
that are being marketed as if they are the Goods or otherwise manufactured by
Seller, and (iv) establishing an authentication system involving the placement
of labels on the Goods authenticating the Goods as having originated with
Seller.

Section 11.7Seller’s Trademark Notices. Distributor shall ensure that all Goods
sold by Distributor and all related quotations, specifications, and descriptive
literature, and all other materials carrying Seller’s Trademark, are marked with
the appropriate Trademark notices in accordance with Seller’s instructions,
except that, notwithstanding the foregoing, Distributor shall ensure that none
of the Goods nor any of the foregoing materials contain any Trademark notices or
other text or images that would result in infringement or violation of Law.

Section 11.8No Continuing Rights. On expiration or earlier termination of this
Agreement, subject to Distributor’s rights under the Post-Term Sale Period:
(a) Distributor’s rights under Section 11.2 and Section 11.4 cease immediately;
and (b) Distributor shall immediately cease all display, advertising, promotion,
and use of all of Seller’s Trademarks and shall not thereafter use, advertise,
promote, or display any trademark, trade name, or product designation or any
part thereof that is similar to or confusing with Seller’s Trademarks or with
any trademark, trade name, or product designation associated with Seller or any
Good.

11

--------------------------------------------------------------------------------

 

Article 12
Audit and Inspection Rights

Section 12.1Audit Rights. On reasonable request, during the Term and within one
year after the expiration or earlier termination of this Agreement or the
Post-Term Sale Period, whichever is later, Seller may audit Distributor’s files
relating to its sales, marketing, and inventory of Goods regarding transactions
that took place in the immediately preceding 12 months.

Section 12.2Inspection Rights. During the Term and the Post-Term Sale Period,
Distributor shall, on reasonable request, make available for physical inspection
by Seller at any time during regular business hours: (1) any and all Goods in
Distributor’s inventory; and (2) the Distributor’s principal place of business,
marketing offices, or the distribution centers.

Article 13
Term; Termination

Section 13.1Initial Term. The term of this Agreement commences on the Effective
Date and continues for a period of one year, unless and until earlier terminated
as provided under this Agreement or applicable Law (the “Initial Term”).

Section 13.2Renewal Term. On expiration of the Initial Term, this Agreement
automatically renews for additional successive one-year terms unless and until
either Party provides notice of nonrenewal at least 90 days before the end of
the then-current term, or unless and until earlier terminated as provided under
this Agreement or applicable Law (each a “Renewal Term” and together with the
Initial Term, the “Term”).

Section 13.3Seller’s Right to Terminate.

(a)Seller may terminate this Agreement by providing notice to Distributor:

(1)if Distributor fails to pay any amount when due under this Agreement
(“Payment Failure”) and the failure continues for 10 days after Distributor’s
receipt of notice of nonpayment;

(2)if within any six-month period, two or more Payment Failures occur;

(3)if Distributor breaches any provision of this Agreement (other than a Payment
Failure), and either the breach cannot be cured or, if the breach can be cured,
it is not cured by Distributor within 30 days after Distributor’s receipt of
notice of such breach;

(4)under and in accordance with Section 2.2 and Section 6.6; or

(5)if Distributor becomes insolvent or files, or has filed against it, a
petition for voluntary or involuntary bankruptcy or under any other insolvency
Law, makes or seeks to make a general assignment for the benefit of its
creditors, or applies for, or consents to, the appointment of a trustee,
receiver, or custodian for a substantial part of its property, or is generally
unable to pay its debts as they become due.

(b)Any termination under this Section 13.3 is effective on Distributor’s receipt
of Seller’s notice of termination or any later date set out in the notice.

Section 13.4Distributor’s Right to Terminate.

(a)Distributor may terminate this Agreement by providing notice to Seller if:

(1)Seller breaches any provision of this Agreement and either the breach cannot
be cured or, if the breach can be cured, it is not cured by Seller within 30
days after Seller’s receipt of notice of such breach; or

12

--------------------------------------------------------------------------------

 

(2)Seller becomes insolvent or files, or has filed against it, a petition for
voluntary or involuntary bankruptcy or under any other insolvency Law, makes or
seeks to make a general assignment for the benefit of its creditors or applies
for, or consents to, the appointment of a trustee, receiver, or custodian for a
substantial part of its property, or is generally unable to pay its debts as
they become due.

(b)Any termination under this Section 13.4 is effective on Seller’s receipt of
Distributor’s notice of termination or any later date set out in the notice.

Section 13.5Effect of Expiration or Termination.

(a)The Term’s expiration or earlier termination does not affect any rights or
obligations that (1) are to survive the expiration or earlier termination of
this Agreement as provided herein; and (2) were incurred by the Parties before
the expiration or earlier termination, except that if Seller terminates this
Agreement under Section 13.3(a), all indebtedness of Distributor to Seller of
any kind is immediately due and payable on the effective date of the Term’s
expiration or earlier termination, without further notice to Distributor.

(b)Any notice of termination under this Agreement automatically operates as a
cancellation of any deliveries of Goods to Distributor for which payment has not
been made, whether or not any orders for the Goods had been accepted by Seller.

(c)Subject to Section 13.6, on the expiration or earlier termination of this
Agreement, Distributor shall promptly (1) cease to represent itself as Seller’s
authorized exclusive distributor regarding the Goods, and shall otherwise desist
from all conduct or representations that might lead the public to believe that
Distributor is authorized by Seller to sell the Goods; (2) return to Seller all
documents and tangible materials (and any copies) containing, reflecting,
incorporating, or based on Seller’s Confidential Information; (3) permanently
erase all of Seller’s Confidential Information from its computer systems, except
for copies that are maintained as archive copies on its disaster recovery backup
systems, its information technology backup systems, or both (which copies
Distributor shall destroy on the normal expiration of its backup files); and
(4) certify in writing to Seller that it has complied with the requirements of
this Section 13.5(c).

(d)Subject to Section 13.5(a), the Party terminating this Agreement in
accordance with the terms hereof, or in the case of the expiration of this
Agreement, each Party, shall not be liable to the other Party for any damage of
any kind (whether direct or indirect) incurred by the other Party by reason of
the expiration or earlier termination of this Agreement.

Section 13.6Post-Term Sale Period. On the expiration or earlier termination of
this Agreement, Seller may, in its sole discretion, either (a) repurchase the
Goods held in Distributor’s inventory at the Prices for which Distributor
purchased such Goods (in which case Distributor shall sell and deliver such
Goods to Seller at such Prices), or (b) permit Distributor to, in accordance
with the applicable terms and conditions of this Agreement, sell off its
existing inventories of Goods for a period of three months following the last
day of the Term (the “Post-Term Sale Period”).

Article 14
Confidentiality

Section 14.1Definition. From time to time during the Term, each Party
(as “Disclosing Party”) may disclose or make available to the other Party
(as “Receiving Party”) information about its business affairs, goods, and
services, confidential information, and materials comprising or relating to
Intellectual Property Rights, trade secrets, third-party confidential
information, and other sensitive or proprietary information,

13

--------------------------------------------------------------------------------

 

which information constitutes “Confidential Information” hereunder. Confidential
Information excludes information that, at the time of disclosure:

(a)is or becomes generally available to and known by the public other than as a
result of, directly or indirectly, any breach of this Article 14 by Receiving
Party or any of its Representatives;

(b)is or becomes available to Receiving Party on a non-confidential basis from a
third-party source, provided that such third party is not and was not prohibited
from disclosing such Confidential Information;

(c)was known by or in the possession of Receiving Party or its Representatives
before being disclosed by or on behalf of Disclosing Party; or

(d)was or is independently developed by Receiving Party without reference to or
use of, in whole or in part, any of Disclosing Party’s Confidential Information.

Section 14.2Protection of Confidential Information. Receiving Party shall:

(a)protect and safeguard the confidentiality of Disclosing Party’s Confidential
Information with at least the same degree of care as Receiving Party would
protect its own Confidential Information, but in no event with less than a
commercially reasonable degree of care;

(b)not use Disclosing Party’s Confidential Information, or permit it to be
accessed or used, for any purpose other than to exercise its rights or perform
its obligations under this Agreement; and

(c)not disclose any such Confidential Information to any Person, except (A) to
Receiving Party’s Representatives who need to know the Confidential Information
to assist Receiving Party, or act on its behalf, to exercise its rights or
perform its obligations under this Agreement, or (B) as required by Law, on the
condition that Receiving Party notifies Disclosing Party of such requirement and
cooperates with Disclosing Party to exempt such Confidential Information from
disclosing to the greatest extent possible.

Section 14.3Breach by Representatives. Receiving Party shall be responsible for
any breach of this Article 14 caused by any of its Representatives. The
provisions of this Article 14 shall survive termination or expiration of this
Agreement for any reason.

Section 14.4Conflicting Confidentiality Provisions. In the event of any conflict
between the terms and provisions of this Article 14 and those of any other
provision in this Agreement, the terms and provisions of this Article 14 will
prevail.

Article 15
Representations and Warranties

Section 15.1Distributor’s Representations and Warranties. Distributor represents
and warrants to Seller that:

(a)it is a Hong Kong limited company duly organized, validly existing, and in
good standing in the jurisdiction of Hong Kong, the People’s Republic of China;

(b)it is duly qualified to do business and is in good standing in every
jurisdiction in which such qualification is required for purposes of this
Agreement, except where the failure to be so qualified, in the aggregate, would
not reasonably be expected to adversely affect its ability to perform its
obligations under this Agreement;

(c)it has the full right, power and authority to enter into this Agreement, to
grant the rights and licenses granted under this Agreement and to perform its
obligations under this Agreement;

14

--------------------------------------------------------------------------------

 

(d)it has not paid nor is it obligated to pay during the Term any brokerage
commission in the United States in connection with this Agreement or its
purchase of the Goods hereunder;

(e)the execution of this Agreement by its Representative whose signature is set
out at the end hereof has been duly authorized by all necessary action of
Distributor; and

(f)when executed and delivered by each of Seller and Distributor, this Agreement
will constitute the legal, valid, and binding obligation of Distributor,
enforceable against Distributor in accordance with its terms, except as may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws and equitable principles related to or affecting creditors’ rights
generally or the effect of general principles of equity.

Section 15.2Warranties Disclaimer; Non-Reliance.

(a)NEITHER SELLER NOR ANY PERSON ON SELLER’S BEHALF HAS MADE OR MAKES ANY
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER, INCLUDING ANY
WARRANTIES OF: (i) MERCHANTABILITY; (ii) FITNESS FOR A PARTICULAR PURPOSE;
(iii) NON-INFRINGEMENT; OR (iv) PERFORMANCE OF GOODS TO STANDARDS SPECIFIC TO
THE COUNTRY OF IMPORT, WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF
PERFORMANCE, USAGE OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED.

(b)DISTRIBUTOR ACKNOWLEDGES THAT IT HAS NOT RELIED ON ANY REPRESENTATION OR
WARRANTY MADE BY SELLER, OR ANY OTHER PERSON ON SELLER’S BEHALF.

Article 16
Indemnification

To the furthest extent permitted by Law, Distributor shall indemnify, hold
harmless, and at Seller’s option, defend Seller and its Affiliates, its and
their respective officers, directors, shareholders, members, partners, and
employees, and the successors and assigns of all of the foregoing (as
applicable, the “Indemnified Party”) from and against all losses, costs,
expenses, liabilities, damages, fines, and penalties, including court costs,
reasonable attorneys’ and professionals’ fees and expenses and other litigation
or settlement expense (“Losses”) sustained or incurred by the Indemnified Party,
including as a result of a claim, demand, or action by a third party (a “Claim”)
against the Indemnified Party, to the extent the Losses arise out of (a) a
negligent or more culpable act or omission (including recklessness or willful
misconduct) of, or a breach of the representations, warranties, or covenants of
the Agreement by, Distributor or its agents, employees, or subcontractors,
(b) Distributor’s marketing, sale, and disposition of the Goods, including any
false advertising claims and the use of or sale of any Goods with any Trademark
notices, packaging, labels, text, or images in violation of Law,
(c) Distributor’s use of Seller’s Intellectual Property Rights or the
Intellectual Property Rights of any third party, in each case in a manner not
permitted under the Agreement, or (d) any violation of Law by Distributor. If a
Claim is made against an Indemnified Party that could reasonably be expected to
result in a Loss that is subject to the indemnification obligations of this
Section, or if Seller discovers any inquiry or investigation that it believes
may involve or expect to lead to such a Claim, Seller or the Indemnified Party
shall notify Distributor, and Distributor and the Indemnified Party shall
cooperate to defend or settle such Claim at Distributor’s cost.

15

--------------------------------------------------------------------------------

 

Article 17
Limitation of Liability

Section 17.1No Liability for Consequential or Indirect Damages. EXCEPT FOR
OBLIGATIONS TO MAKE PAYMENT UNDER THIS AGREEMENT, LIABILITY FOR INDEMNIFICATION
for third-party Claims, LIABILITY FOR BREACH OF CONFIDENTIALITY, OR LIABILITY
FOR INFRINGEMENT OR MISAPPROPRIATION OF INTELLECTUAL PROPERTY RIGHTS, IN NO
EVENT IS EITHER PARTY OR ITS REPRESENTATIVES LIABLE FOR CONSEQUENTIAL, INDIRECT,
INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR ENHANCED DAMAGES, LOST PROFITS OR
REVENUES, OR DIMINUTION IN VALUE, ARISING OUT OF OR RELATING TO ANY BREACH OF
THIS AGREEMENT, REGARDLESS OF: (A) WHETHER THE DAMAGES WERE FORESEEABLE;
(B) WHETHER OR NOT THE BREACHING PARTY WAS ADVISED OF THE POSSIBILITY OF THE
DAMAGES AND (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT, TORT OR OTHERWISE) ON
WHICH THE CLAIM IS BASED, AND NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER
REMEDY OF ITS ESSENTIAL PURPOSE.

Section 17.2Maximum Liability for Damages. IN NO EVENT SHALL SELLER’S AGGREGATE
LIABILITY ARISING OUT OF OR RELATED TO THIS AGREEMENT, WHETHER ARISING OUT OF OR
RELATED TO BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EXCEED
THE TOTAL OF THE AMOUNTS PAID TO SELLER UNDER THIS AGREEMENT IN THE YEAR
PRECEDING THE EVENT GIVING RISE TO THE CLAIM. THE FOREGOING LIMITATIONS APPLY
EVEN IF THE Distributor’s REMEDIES UNDER THIS AGREEMENT FAIL OF THEIR ESSENTIAL
PURPOSE.

Article 18
Insurance

During the Term and for a period of six months thereafter, Distributor shall, at
its own expense, maintain and carry in full force and effect insurance of the
type and amount as is typically carried by distributors that distribute products
that are similar to the Goods into the Territory with financially sound and
reputable insurers. On Seller’s request, Distributor shall provide Seller with a
certificate of insurance from Distributor’s insurer evidencing the insurance
coverage specified in this Section. The certificate of insurance shall name
Seller as an additional insured. Distributor shall provide Seller with 15
Business Days’ advance notice in the event of a cancellation or material change
in its insurance policy. Except where prohibited by Law, Distributor shall
require its insurer to waive all rights of subrogation against Seller and its
insurers.

Article 19
Miscellaneous

Section 19.1Further Assurances. The Parties shall cooperate fully with each
other and execute such further instruments, documents, and agreements, and shall
give such further assurances, as may be reasonably requested by the other party
to better evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intent and purposes of the
Agreement.

Section 19.2Entire Agreement. This Agreement, including and together with any
related exhibits, schedules, attachments, and appendices, together with the
Purchase Order Transaction Terms, constitutes the sole and entire agreement of
the Parties with respect to the subject matter contained herein and therein, and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, regarding such subject
matter. The terms of this Agreement prevail over any terms or

16

--------------------------------------------------------------------------------

 

conditions contained in any other documentation related to the subject matter of
this Agreement and expressly exclude any of Distributor’s general terms and
conditions contained in any document issued by Distributor.

Section 19.3Amendments; Severability; Survival. The Agreement may be altered,
amended, or revoked only by an instrument in writing signed by both parties. If
any term or provision of the Agreement shall be determined to be invalid or
unenforceable by a court or body of competent jurisdiction, the remainder of the
Agreement shall not be affected thereby, and each term and provision of the
Agreement shall be valid and enforceable to the fullest extent permitted by Law.
The terms and conditions of the Agreement shall survive the termination of the
Agreement to the full extent necessary for their enforcement and for the
protection of the party in whose favor they operate.

Section 19.4Notices. All Purchase Orders, Forecasts, notices, and other
communications that are required or permitted to be given to the parties under
the Agreement shall be sufficient in all respects if given in writing and
delivered in person, by email, by overnight courier, or by certified mail,
postage prepaid, return receipt requested, to the receiving Party at the address
shown below, or to such other address as such Party may have given to the other
by notice pursuant to this Section. Notice shall be deemed given, delivered, and
received on the earlier of the date of delivery, in the case of personal
delivery or email, or on the delivery or refusal date, as specified on the
return receipt in the case of certified mail or on the tracking report in the
case of overnight courier.

Notice to Seller:

Neoteric Cosmetics, Inc.
Attn: Mark Goldstein, President and Chief Executive Officer
4880 Havana Street,
Suite 400
Denver, Colorado, USA 80239
Email: mgoldstein@slginc.com

with a copy of legal communications to:

Holland & Hart LLP
Attn: Amy Bowler
6380 South Fiddlers Green Circle
Ste. 500
Greenwood Village, CO 80111
Email: ABowler@hollandhart.com

Notice to Distributor:

HK NFS Limited
Attn: Guo Ping Ru/Jason Zhang
Prosper Commercial Building Suite 21-01
9 Yin Chong St, Mong Kok, Hong Kong
Email: ariel@nafanshan.com

Section 19.5Interpretation. Unless a clear contrary intention appears, as used
in the Agreement: (a) the singular includes the plural and vice versa;
(b) reference to any law, code, rule, regulation, or order of any governmental
authority (a “Law”), document, or standard means such Law, document, or standard
as amended from time to time; (c) “include” or “including” means including
without limiting the generality of any description preceding such term; (d) the
term “or” is not exclusive; (e) the phrase “the Agreement” and the terms
“hereof,” “herein,” “hereby,” and derivatives or similar words refer to the
entire Agreement and

17

--------------------------------------------------------------------------------

 

the terms and conditions on the applicable Forecast, which are incorporated
herein; (f) headings are for convenience only and do not constitute a part of
the Agreement; (g) all references to money shall be in US dollars; and
(h) defined terms include all tenses and derivatives of such terms.

Section 19.6Waiver. No waiver under the Agreement is effective unless it is in
writing and signed by the party waiving its right. Any waiver authorized on one
occasion is effective only in that instance and only for the purpose stated, and
does not operate as a waiver on any future occasion.

Section 19.7Cumulative Remedies. Except as set forth in Section 7.4, all rights
and remedies provided in the Agreement are cumulative and not exclusive, and the
exercise by either party of any right or remedy does not preclude the exercise
of any other rights or remedies available hereunder, at law, or in equity.

Section 19.8Equitable Remedies. If a Party violates or threatens to violate its
obligations under Section 2.2, Article 11, or Article 14, the other Party shall
be entitled to immediate and permanent injunctive relief in addition to all
other rights and remedies it may have under the Agreement, at law or in equity,
and (a) such other Party shall be entitled to recover, as part of its damages,
its reasonable legal costs and expenses for bringing and maintaining any such
action; and (b) posting of a bond or cash shall not be required as a
pre-condition to the issuance of the relief sought.

Section 19.9Assignment and Delegation. Distributor shall not assign any of its
rights or delegate any of its obligations under this Agreement without the prior
written consent of Seller. Any purported assignment or delegation in violation
of this Section is null and void. No assignment or delegation relieves the
assigning or delegating Party of any of its obligations under this Agreement.

Section 19.10Successors and Assigns. This Agreement is binding on and inures to
the benefit of the Parties and their respective permitted successors and
permitted assigns.

Section 19.11No Third-Party Beneficiaries. Except as set forth in Article 16,
this Agreement creates no third-party beneficiaries.

Section 19.12Governing Law; Venue and Jurisdiction. This Agreement shall be
governed by and construed according to the Laws of the State of Colorado,
excluding any conflict of Laws principles. Any legal suit, action, or proceeding
arising out of this Agreement or the transactions contemplated hereby shall be
instituted in the United States federal courts or the state courts of the State
of Colorado in each case located in Denver, and each Party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action, or
proceeding. The U.N. Convention on the Sale of Goods is hereby disclaimed by the
Parties.

Section 19.13Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed an original and all of which, taken
together, shall constitute one agreement. A signature in “PDF” format or an
electronic signature to this Agreement shall be deemed an original and binding
upon the party against whom enforcement is sought.

Section 19.14Force Majeure. No Party shall be liable to the other Party, nor be
deemed to have breached this Agreement, for any failure or delay in performing
its obligations hereunder (except for any obligations to make payments
hereunder), when and to the extent the failure or delay results from acts beyond
the impacted Party’s (“Impacted Party”) reasonable control (“Force Majeure
Events”). The Impacted Party shall give notice to the other party within 10
Business Days after the Impacted Party becomes aware of the Force Majeure Event,
stating the period of time the occurrence is expected to continue. The Impacted
Party shall use diligent efforts to end the failure or delay and ensure the
effects of the Force Majeure Event are minimized.

(signature page follows)

18

--------------------------------------------------------------------------------

 

The Parties hereto have executed this Agreement as of the Effective Date.

NEOTERIC COSMETICS, INC.,

 

HK NFS LIMITED

 

 

 

 

 

By:

/s/ Mark Goldstein

 

By:

/s/ Guo Ping Ru

Name:

Mark Goldstein

 

Name:

Guo Ping Ru

Title:

President and CEO

 

Title:

President

 

19